Title: To Thomas Jefferson from Joseph Fay, 12 August 1803
From: Fay, Joseph
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 12th. August 1803
          
          Refering you to my letter of this day to be handed you by Mr. Broome, permit me to add my Congratulations on the most important Events of the Nation; the late fortunate Treaty with France in obtaining the complete Cession of Louisiana goes far towards silencing the opposition to the present Administration. Rely upon it my Dear Sir, that you stand on very high Ground in the hearts of the great Mass of the American Citizens, and the hands of Government are Very much strengthened from the general satisfaction resulting from a wise steady and economical Administration, the People feel themselves releived from oppression, & those overbearing & Tyranical acts of the late Government, which appeared actually to aim at a total destruction of equal rights; they feel as tho’ the present Rulers were their friends, and the Great Mass of the People would come forward like a solid Collem in Suport of them! Experience has taught the Public to discredit the Callumnies which have been early so industerously propagated, the many predictions of those who really wished the destruction of the present Administration have failed in toto. The People are happy! they feel like prisoners released from the worst of Bondage! all Classes are at their ease & Chearfully pursuing their respective concerns. When I say this permit me to Except a certain few disappointed undeserving ones, whose only aim appeared to be to agrandize themselves at the expense of the liberties of the happyest & most enlightened People in the Universe! I hope they may only be remembered as Monuments to Warn others against like perfidy! I am sorry also to say that the Present Administration like the Saviour are not without their Judases, I am at the same time very thankful that in like manner (altho receiving the price of their perfidy) they proceede to hang themselves, or in other words they are on the way to the place chosen for their execution, Permit me here to remind you, that much Watching is Necessary to see that this monster with many heads is effectually destroyed, I am confident that considerable Influence will Arise out of this faction, & some changes will actually become necessary in order to Destroy this growing evil. We find several Public characters disappointing our highest hopes, or see them Constantly supporting men & Measures dangerous to the present Administration. I refer you to Mr. Broome for a more particular detail, it would not be proper for me to say more. I have been induced to make you this communication from Motives of private friendship, & Public Patriotism, which requires the exertions of every friend to Contribute in strengthening the hands of Government. I shall say more at a future time on this subject, & you are at liberty to communicate it to Mr. Madison in particular, and to any others whom you may judge it to be of Public benifit. 
          I have the honor to be Very respectfully & affectionately your friend & Very Humble Servant
          
            
              Joseph Fay
            
          
         